Exhibit 10.2

FORM OF NONSTATUTORY STOCK OPTION AGREEMENT

     THIS NONSTATUTORY STOCK OPTION AGREEMENT (“Agreement”) is made and entered
into as of June 24, 2009, by and between New Energy Technologies, Inc. a Nevada
corporation (the “Company”), and the following officer of the Company
(“Optionee”):

In consideration of the covenants herein set forth, the parties hereto agree as
follows:

          (a) Date of Grant Authorized:  June 24, 2008  (b) Effective Date of
Option  June 24, 2008  (c) Optionee:  Meetesh V. Patel  (d) Number of Shares: 
2,000,000  (e) Exercise Price:  $0.52 


2. Acknowledgements.

          (a) Optionee is the Chief Executive Officer, President and Chief
Financial Officer of the Company.

          (b) Optionee is an officer to the Company.

          (c) The Board of Directors (the “Board” which term shall include an
authorized committee of the Board of Directors) have this day approved the
granting of this Option subject to the execution of this Agreement; and

         (d) The Board has authorized the granting to Optionee of a nonstatutory
stock option (“Option”) to purchase shares of common stock of the Company
(“Stock”) upon the terms and conditions hereinafter stated and pursuant to an
exemption from registration under the Securities Act of 1933, as amended (the
“Securities Act”).

     3. Shares; Price. The Company hereby grants to Optionee the right to
purchase, upon and subject to the terms and conditions herein stated, the number
of shares of Stock set forth in Section 1(c) above (the “Shares”) for cash (or
other consideration as is authorized under the Plan and acceptable to the Board,
in their sole and absolute discretion) at the price per Share set forth in
Section 1(d) above (the “Exercise Price”), such price being not less than [e.g.,
100%] of the fair market value per share of the Shares covered by this Option as
of the date hereof.

     4. Term of Option; Continuation of Service. Subject to the early
termination provisions set forth herein, this Option shall expire, and all
rights hereunder to purchase the Shares shall terminate 10 years from the date
hereof. Nothing contained herein shall be construed to interfere in any way with
the right of the Company or its shareholders to remove or not elect Optionee as

1

--------------------------------------------------------------------------------

an officer of the Company, or to increase or decrease the compensation of
Directors from the rate in effect at the date hereof.

     5. Vesting of Option. Subject to the provisions of Sections 7 and 8 hereof,
this Option shall become exercisable during the term that Optionee serves as an
officer of the Company as follows:

     a. as to 500,000 shares when, to the Board’s satisfaction, all of the
following items related the development, production, manufacturing, and sale any
of commercially viable product have been successfully executed: (A) completion
of final design and/or engineering; (B) the establishment of manufacturing
facilities, whether in-house or outsourced; and (C) the initial filing of any
product safety approval applications, if required, in order to allow for the
commercial sale of products by the Company;

     b. as to 500,000 shares upon commencing commercial sales of any of the
Company’s products, as reported in the Company's financial statements, whether
to retail customers or wholesale customers;

     c. as to 500,000 shares upon achieving $1,000,000 in total cumulative
commercial sales of the Company’s products during any six-month period of a
fiscal year, as reported in the Company’s financial statements

     d. as to 500,000 shares when, to the Board’s satisfaction, the Company
enters into a favorable business partnership with a third-party commercial
organization in the industry segment related to the Company’s product
development and sales efforts, under any of the following conditions:

  i.  a product development relationship whereby the third-party partner makes
a   

significant financial investment, as determined at the Board’s discretion,
directed towards the development of the Company’s products; or

    ii.  a product development relationship whereby the third-party partner
invests   

significant research and development resources, as determined at the Board’s
discretion, directed towards the development of the Company’s products; or

    iii.  a strategic partnership with the third-party partner where, as
determined at the   

Board’s discretion, such a partnership provides significant business advantages
to the Company which it would otherwise not have, whether related to product
development, commercial sales, industry position, or business reputation.


e. as to all 2,000,000 shares if and when a technology or product of the Company
is acquired on favorable terms, as determined at the Board’s discretion, by a
third party at a price that has been approved by shareholders and the Board, or
when the Company or any of its subsidiaries is acquired on favorable terms to
the Company, as determined at

2

--------------------------------------------------------------------------------

the Board’s discretion, by a third party at a price that has been approved by
shareholders and the Board.

     6. Exercise. This Option shall be exercised by delivery to the Company of
(a) written notice of exercise stating the number of Shares being purchased (in
whole shares only) and such other information set forth on the form of Notice of
Exercise attached hereto as Appendix A, (b) a check or cash in the amount of the
Exercise Price of the Shares covered by the notice (or such other consideration
as has been approved by the Board of Directors consistent with the Plan) and (c)
a written investment representation as provided for in Section 13 hereof. This
Option shall not be assignable or transferable, except by will or by the laws of
descent and distribution, and shall be exercisable only by Optionee during his
or her lifetime.

     7. Termination of Service. If Optionee shall cease to serve as an officer
of the Company for any reason, no further installments shall vest pursuant to
Section 5, and the maximum number of Shares that Optionee may purchase pursuant
hereto shall be limited to the number of Shares that were vested as of the date
Optionee ceases to be an Officer of the Company. Thereupon, Optionee shall have
the right at any time within 90 days following the date Optionee ceases to be an
Officer of the Company to exercise this Option to the extent vested and purchase
Shares, to the extent, but only to the extent, that Optionee could have
exercised this Option as of the date Optionee ceases to be an Officer; following
the expiration of the aforesaid 90 day exercise period, this Agreement shall
terminate in its entirety and be of no further force or effect.

     8. Death of Optionee. If the Optionee shall die while an Officer to the
Company, Optionee’s personal representative or the person entitled to Optionee’s
rights hereunder may at any time within 180 following the date of Optionee’s
death, exercise this Option and purchase Shares to the extent, but only to the
extent, that Optionee could have exercised this Option as of the date of
Optionee’s death; following the expiration of the aforesaid 180 day exercise
period, this Agreement shall terminate in its entirety and be of no further
force or effect.

     9. No Rights as Shareholder. Optionee shall have no rights as a shareholder
with respect to the Shares covered by any installment of this Option until the
effective date of issuance of the Shares following exercise of this Option, and
no adjustment will be made for dividends or other rights for which the record
date is prior to the date such stock certificate or certificates are issued
except as provided in Section 7 hereof.

     10. Recapitalization. Subject to any required action by the shareholders of
the Company, the number of Shares covered by this Option, and the Exercise Price
thereof, shall be proportionately adjusted for any increase or decrease in the
number of issued shares resulting from a subdivision or consolidation of shares
or the payment of a stock dividend, or any other increase or decrease in the
number of such shares effected without receipt of consideration by the Company;
provided however that the conversion of any convertible securities of the
Company shall not be deemed having been “effected without receipt of
consideration by the Company”.

In the event of a proposed dissolution or liquidation of the Company, a merger
or

3

--------------------------------------------------------------------------------

consolidation in which the Company is not the surviving entity, or a sale of all
or substantially all of the assets or capital stock of the Company
(collectively, a “Reorganization”), this Option shall terminate immediately
prior to the consummation of such proposed action, unless otherwise provided by
the Board; provided, however, if Optionee shall be and officer at the time such
Reorganization is approved by the stockholders, Optionee shall have the right to
exercise this Option to the extent vested, for a period beginning 30 days prior
to the consummation of such Reorganization and ending as of the Reorganization
or the expiration of this Option, whichever is earlier, subject to the
consummation of the Reorganization. In any event, the Company shall notify
Optionee, at least 30 days prior to the consummation of such Reorganization, of
his exercise rights, if any, and that the Option shall terminate upon the
consummation of the Reorganization.

     Subject to any required action by the shareholders of the Company, if the
Company shall be the surviving entity in any merger or consolidation, this
Option thereafter shall pertain to and apply to the securities to which a holder
of Shares equal to the Shares subject to this Option would have been entitled by
reason of such merger or consolidation, and the installment provisions of
Section 5 shall continue to apply.

     In the event of a change in the shares of the Company as presently
constituted, which is limited to a change of all of its authorized Stock without
par value into the same number of shares of Stock with a par value, the shares
resulting from any such change shall be deemed to be the Shares within the
meaning of this Option.

     To the extent that the foregoing adjustments relate to shares or securities
of the Company, such adjustments shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive. Except as hereinbefore
expressly provided, Optionee shall have no rights by reason of any subdivision
or consolidation of shares of Stock of any class or the payment of any stock
dividend or any other increase or decrease in the number of shares of stock of
any class, and the number and price of Shares subject to this Option shall not
be affected by, and no adjustments shall be made by reason of, any dissolution,
liquidation, merger, consolidation or sale of assets or capital stock, or any
issue by the Company of shares of stock of any class or securities convertible
into shares of stock of any class.

     The grant of this Option shall not affect in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations or changes
in its capital or business structure or to merge, consolidate, dissolve or
liquidate or to sell or transfer all or any part of its business or assets.

     11. Taxation upon Exercise of Option. Optionee understands that, upon
exercise of this Option, Optionee will recognize income, for Federal and state
income tax purposes, in an amount equal to the amount by which the fair market
value of the Shares, determined as of the date of exercise, exceeds the Exercise
Price. The acceptance of the Shares by Optionee shall constitute an agreement by
Optionee to report such income in accordance with then applicable law and to
cooperate with Company in establishing the amount of such income and
corresponding

4

--------------------------------------------------------------------------------

deduction to the Company for its income tax purposes. Withholding for federal or
state income and employment tax purposes will be made, if and as required by
law, from Optionee’s then current compensation, or, if such current compensation
is insufficient to satisfy withholding tax liability, the Company may require
Optionee to make a cash payment to cover such liability as a condition of the
exercise of this Option.

     12. Modification, Extension and Renewal of Options. The Board or Committee,
may modify, extend or renew this Option or accept the surrender thereof (to the
extent not theretofore exercised) and authorize the granting of a new option in
substitution therefore (to the extent not theretofore exercised), subject at all
times to the Code and applicable securities laws. Notwithstanding the foregoing
provisions of this Section 12, no modification shall, without the consent of the
Optionee, alter to the Optionee’s detriment or impair any rights of Optionee
hereunder.

13. Investment Intent; Restrictions on Transfer.

     (a) Optionee represents and agrees that if Optionee exercises this Option
in whole or in part, Optionee will in each case acquire the Shares upon such
exercise for the purpose of investment and not with a view to, or for resale in
connection with, any distribution thereof; and that upon such exercise of this
Option in whole or in part, Optionee (or any person or persons entitled to
exercise this Option under the provisions of Sections 7 and 8 hereof) shall
furnish to the Company a written statement to such effect, satisfactory to the
Company in form and substance. If the Shares represented this Option are
registered under the Securities Act, either before or after the exercise this
Option in whole or in part, the Optionee shall be relieved of the foregoing
investment representation and agreement and shall not be required to furnish the
Company with the foregoing written statement.

     (b) Optionee further represents that Optionee has had access to the
financial statements or books and records of the Company, has had the
opportunity to ask questions of the Company concerning its business, operations
and financial condition, and to obtain additional information reasonably
necessary to verify the accuracy of such information.

     (c) Unless and until the Shares represented by this Option are registered
under the Securities Act, all certificates representing the Shares and any
certificates subsequently issued in substitution therefor and any certificate
for any securities issued pursuant to any stock split, share reclassification,
stock dividend or other similar capital event shall bear legends in
substantially the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE ‘SECURITIES ACT’) OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN

5

--------------------------------------------------------------------------------

MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN NONSTATUTORY STOCK OPTION AGREEMENT DATED JUNE 24, 2009 BETWEEN THE
COMPANY AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE
SUBJECT TO REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company’s transfer agent.

     14. Stand-off Agreement. Optionee agrees that, in connection with any
registration of the Company’s securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company’s securities, Optionee shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Shares (other than
Shares included in the offering) without the prior written consent of the
Company or such managing underwriter, as applicable, for a period of up to one
year following the effective date of registration of such offering.

     15. Restriction Upon Transfer. This Option is not transferable by the
Optionee, except as contemplated by Section 8 hereof.

     16. Notices. Any notice required to be given pursuant to this Option or the
Plan shall be in writing and shall be deemed to be delivered upon receipt or, in
the case of notices by the Company, five (5) days after deposit in the U.S.
mail, postage prepaid, addressed to Optionee at the address last provided by
Optionee for use in Company records related to Optionee.

     17. Agreement Subject to Plan; Applicable Law. This Option is made pursuant
to the Plan and shall be interpreted to comply therewith. A copy of such Plan is
available to Optionee, at no charge, at the principal office of the Company. Any
provision of this Option inconsistent with the Plan shall be considered void and
replaced with the applicable provision of the Plan. This Option has been
granted, executed and delivered in the State of Nevada, and the interpretation
and enforcement shall be governed by the laws thereof and subject to the
exclusive jurisdiction of the courts therein.

6

--------------------------------------------------------------------------------

[SIGNATURES APPEAR ON NEXT PAGE]

7

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this Option as of the
date first above written.

  New Energy Technologies, Inc.      By: /s/    , Authorized Signatory      /s/ 
  Meetesh Patel, Optionee     
                                                                    (One of the
following, as appropriate, shall be signed):      I certify that as of the date 
By his or her signature, the  hereof I am unmarried  spouse of Optionee hereby
agrees    to be bound by the provisions of    the foregoing NONSTATUTORY STOCK 
  OPTION AGREEMENT    __________________________________ /s/  Optionee  Spouse
of Optionee 


8

--------------------------------------------------------------------------------